EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy H. Van Dyke, Reg. No. 43,218; on April 25, 2022.

The application has been amended as follows: 

In the abstract, “Systems and methods are disclosed for harvesting tissue from a donor site. Exemplary embodiments include a first and second conduit through which a flexible saw component is guided. Certain embodiments include a mechanism which facilitates insertion of the flexible cutting member component parallel to the transverse plane and slicing the graft parallel to the coronal plane to extract the graft”  was deleted; and its place,
-- Systems and methods for harvesting tissue from a donor site include first and second conduits through which a flexible saw component is guided. Certain embodiments include a mechanism which facilitates insertion of a flexible cutting member component parallel to a transverse plane and slicing a graft parallel to the coronal plane to extract the graft--  was inserted.
 
In claim 1, line 7, between “conduits” and “having”, --each--  was inserted.

In line 9, between “conduits,” and “said”, --wherein--  was inserted.

In line 10, “distal end of” was deleted, and in its place, --the distal end of the--  was inserted.

In claim 2, line 1, “and” was deleted, and in its place, --channel and a--  was inserted.

In line 3, “channel” was deleted, and in its place, --first and second channels, respectively--  was inserted.

	In claim 3, line 1, “and” was deleted, and in its place, --proximal end and a--  was inserted.

In line 2, the first occurrence of “ends” was deleted, and in its place, --end--  was inserted.

Also in line 2, “conduit” was deleted, and in its place, --conduits--  was inserted.

	Claims 8-20 were cancelled.

Drawings
The drawings were received on August 8, 2019.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, disclose a cutting apparatus for cutting tissue, the apparatus comprising, inter alia, a base comprising a first end and a second end; a first conduit and a second conduit associated with the first end and second end, respectively, the first and second conduits each having a distal end and proximal end; and a cutting member disposed within the first and second conduits, the cutting member spanning between the distal end of the first conduit and the distal end of second conduit, wherein the base comprises a hinge disposed between the first and second ends, the hinge allowing the base to pivot at the hinge to move the first and second ends nearer each other.
For comparison to the present invention, prior-art reference Schmitz et al. (U.S. Pat. No. 9,351,741), for example, discloses a cutting apparatus for cutting tissue, the apparatus comprising, inter alia, a first conduit and a second conduit, the first and second conduits each having a distal end and proximal end; and a cutting member disposed within the first and second conduits, the cutting member spanning between the distal end of the first conduit and distal end of second conduit.  However, Schmitz et al.  do not disclose a base comprising first and second ends and a hinge disposed between the first and second ends, wherein the hinge allows the base to pivot at the hinge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer et al. (U.S. Pat. App. Pub. No. 2009/0062802) teach a cutting apparatus.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771